


110 HR 4216 IH: Predominantly Black Institution Act of

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4216
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Davis of Illinois
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Higher Education Act of 1965 to authorize
		  grant programs to enhance the access of low-income Black students to higher
		  education.
	
	
		1.Short titleThis Act may be cited as the
			 Predominantly Black Institution Act of
			 2007.
		2.Predominantly Black
			 Institutions
			(a)AmendmentPart A of title III of the Higher Education
			 Act of 1965 (20 U.S.C. 1051 et seq.) is amended by inserting after section 317
			 (20 U.S.C. 1059d) the following new section:
				
					318.Predominantly
				Black Institutions
						(a)Findings and
				Purpose
							(1)FindingsCongress
				finds that—
								(A)although Black Americans have made
				significant progress in closing the gap between Black and White enrollment in
				higher education—
									(i)Black Americans
				continue to trail Whites in the percentage of the college-age cohort who enroll
				and graduate from college;
									(ii)among recent
				secondary school graduates, the college participation rate of Whites was 46
				percent from 2000–2002, while that for Blacks was only 39 percent; and
									(iii)the gap between
				White and Black baccalaureate degree attainment rates also remains high,
				continuing to exceed 10 percent;
									(B)a growing number
				of Black American students are participating in higher education and are
				enrolled at an increasing number of urban and rural Predominantly Black
				Institutions that have included in their mission the provision of academic
				training and education for both traditional and non-traditional minority
				students;
								(C)the overwhelming majority of students
				attending Predominantly Black Institutions come from low- and middle-income
				families and qualify for participation in the Federal student assistance
				programs or other need-based Federal programs as indicated by recent data from
				the National Postsecondary Student Aid Study which demonstrates that 47 percent
				of Black undergraduates are Federal Pell grant recipients, compared to only 21
				percent of non-Hispanic Whites;
								(D)many of these
				students who enroll in Predominantly Black Institutions are also first
				generation college students who lack the appropriate academic preparation for
				success in college and whose parents lack the requisite knowledge and
				information regarding financing a college education;
								(E)there is a particular national need to aid
				institutions of higher education that have become Predominantly Black
				Institutions by virtue of the fact that Predominantly Black Institutions have
				expanded opportunities for Black American and other minority students;
								(F)Predominantly
				Black Institutions fulfill a unique mission within American higher education,
				far beyond that which was initially envisioned;
								(G)Predominantly
				Black Institutions serve the cultural and social advancement of low-income,
				Black American and other minority students and are a significant access point
				for these students to higher education and the opportunities offered by
				American society;
								(H)the concentration
				of the students described in subparagraph (G) in a limited number of 2-year and
				4-year Predominantly Black Institutions and the desire of these students to
				secure a degree to prepare these students for a successful career places
				special burdens on those institutions who attract, retain, and graduate these
				students; and
								(I)financial
				assistance to establish or strengthen the academic resources, physical plants,
				financial management, and endowments of the Predominantly Black Institutions
				are appropriate methods to enhance the educational quality of the Predominantly
				Black Institutions, to facilitate decreased long-term reliance on governmental
				financial support, and to encourage reliance on endowments and private
				sources.
								(2)PurposeIt is the purpose of this section to assist
				Predominantly Black Institutions in expanding educational opportunity through a
				program of Federal assistance.
							(b)DefinitionsFor
				purposes of this section:
							(1)Other
				definitionsFor purposes of this section, the terms defined by
				section 312 have the meanings provided by that section, except as provided in
				the following paragraphs.
							(2)Eligible
				institutionThe term eligible institution means an
				institution of higher education that—
								(A)has an enrollment
				of needy undergraduate students as required and defined by
				paragraph (3);
								(B)has an average educational and general
				expenditure which is low, per full-time equivalent undergraduate student in
				comparison with the average educational and general expenditure per full-time
				equivalent undergraduate student of institutions that offer similar
				instruction, except that the Secretary may apply the waiver requirements
				described in section 392(b) to this subparagraph in the same manner as the
				Secretary applies the waiver requirements to section 312(b)(1)(B);
								(C)has an enrollment
				of undergraduate students that is at least 40 percent Black American
				students;
								(D)is legally
				authorized to provide, and provides within the State, an educational program
				for which the institution of higher education awards a bachelors degree, or in
				the case of a junior or community college, an associate’s degree; and
								(E)is accredited by a
				nationally recognized accrediting agency or association determined by the
				Secretary to be a reliable authority as to the quality of training offered, or
				is, according to such an agency or association, making reasonable progress
				toward accreditation.
								(3)Enrollment of
				needy studentsThe term
				enrollment of needy students means the enrollment at an eligible
				institution with respect to which not less than 50 percent of the undergraduate
				students enrolled in an academic program leading to a degree—
								(A)in the second fiscal year preceding the
				fiscal year for which the determination is made, were Federal Pell Grant
				recipients for such year;
								(B)come from families that receive benefits
				under a means-tested Federal benefits program (as defined in
				paragraph (5));
								(C)attended a public or nonprofit private
				secondary school—
									(i)that is in the
				school district of a local educational agency that was eligible for assistance
				under part A of title I of the Elementary and Secondary Education Act of 1965
				for any year during which the student attended such secondary school; and
									(ii)which for the
				purpose of this paragraph and for that year was determined by the Secretary
				(pursuant to regulations and after consultation with the State educational
				agency of the State in which the school is located) to be a school in which the
				enrollment of children counted under section 1113(a)(5) of such Act exceeds 30
				percent of the total enrollment of such school; or
									(D)are
				first-generation college students as that term is defined in section 402A(g),
				and a majority of such first-generation college students are low-income
				individuals.
								(4)Low-income
				individualThe term
				low-income individual has the meaning given such term in section
				402A(g).
							(5)Means-tested
				Federal benefit programThe
				term means-tested Federal benefit program means a program of the
				Federal Government, other than a program under title IV, in which eligibility
				for the programs’ benefits, or the amount of such benefits, or both, are
				determined on the basis of income or resources of the individual or family
				seeking the benefit.
							(6)Predominantly
				Black InstitutionThe term Predominantly Black
				Institution means an institution of higher education—
								(A)that is an
				eligible institution (as defined in
				paragraph (2)) with a minimum of 1,000
				undergraduate students;
								(B)at which not less than 50 percent of the
				undergraduate students enrolled at the institution are low-income individuals
				or first-generation college students (as that term is defined in section
				402A(g)); and
								(C)at which not less than 50 percent of the
				undergraduate students are enrolled in an educational program leading to a
				bachelor’s or associate’s degree that the institution is licensed to award by
				the State in which it is located.
								(7)StateThe term State means each of
				the 50 States and the District of Columbia.
							(c)Grant
				Authority
							(1)In
				generalThe Secretary is authorized to award grants, from
				allotments under
				subsection (e), to Predominantly Black
				Institutions to enable the Predominantly Black Institutions to carry out the
				authorized activities described in
				subsection (d).
							(2)PriorityIn
				awarding grants under this section the Secretary shall give priority to
				Predominantly Black Institutions with large numbers or percentages of students
				described in
				subsection (b)(2)(A) or
				(b)(2)(C). The level of priority
				given to Predominantly Black Institutions with large numbers or percentages of
				students described in
				subsection (b)(2)(A) shall be twice
				the level of priority given to Predominantly Black Institutions with large
				numbers or percentages of students described in
				subsection (b)(2)(C).
							(d)Authorized
				Activities
							(1)Required
				ActivitiesGrant funds
				provided under this section shall be used—
								(A)to assist the
				Predominantly Black Institution to plan, develop, undertake, and implement
				programs to enhance the institution’s capacity to serve more low- and
				middle-income Black American students;
								(B)to expand higher
				education opportunities for students eligible to participate in programs under
				title IV by encouraging college preparation and student persistence in
				secondary and postsecondary education; and
								(C)to strengthen the financial ability of the
				Predominantly Black Institution to serve the academic needs of the students
				described in
				subparagraphs (A) and
				(B).
								(2)Additional
				activitiesGrant funds provided under this section shall be used
				for one or more of the following activities:
								(A)The activities
				described in paragraphs (1) through (11) of section 311(c).
								(B)Academic instruction in disciplines in
				which Black Americans are underrepresented.
								(C)Establishing or enhancing a program of
				teacher education designed to qualify students to teach in a public elementary
				school or secondary school in the State that shall include, as part of such
				program, preparation for teacher certification.
								(D)Establishing community outreach programs
				which will encourage elementary and secondary students to develop the academic
				skills and the interest to pursue postsecondary education.
								(E)Establishing or increasing an endowment
				fund in accordance with
				paragraph (3).
								(F)Other activities
				proposed in the application submitted pursuant to
				subsection (f) that—
									(i)contribute to
				carrying out the purposes of this section; and
									(ii)are approved by
				the Secretary as part of the review and acceptance of such application.
									(3)Endowment
				Fund
								(A)In
				generalA Predominantly Black Institution may use not more than
				20 percent of the grant funds provided under this section to establish or
				increase an endowment fund at the institution.
								(B)Matching
				requirementIn order to be
				eligible to use grant funds in accordance with
				subparagraph (A), the Predominantly
				Black Institution shall provide matching funds from non-Federal sources, in an
				amount equal to or greater than the Federal funds used in accordance with
				subparagraph (A), for the
				establishment or increase of the endowment fund.
								(C)ComparabilityThe
				provisions of part C regarding the establishment or increase of an endowment
				fund, that the Secretary determines are not inconsistent with this subsection,
				shall apply to funds used under
				subparagraph (A).
								(4)LimitationNot more than 50 percent of the grant funds
				provided to a Predominantly Black Institution under this section may be
				available for the purpose of constructing or maintaining a classroom, library,
				laboratory, or other instructional facility.
							(e)Allotments to
				Predominantly Black Institutions
							(1)Allotment: Pell
				Grant basisFrom the amounts
				appropriated to carry out this section for any fiscal year, the Secretary shall
				allot to each Predominantly Black Institution having an application approved
				under subsection (f) a sum that bears the same ratio to one-half of that amount
				as the number of Federal Pell Grant recipients in attendance at such
				institution at the end of the academic year preceding the beginning of that
				fiscal year, bears to the total number of Federal Pell Grant recipients at all
				such institutions at the end of such academic year.
							(2)Graduates
				basisFrom the amounts
				appropriated to carry out this section for any fiscal year, the Secretary shall
				allot to each Predominantly Black Institution having an application approved
				under
				subsection (f) a sum which bears the same
				ratio to one-fourth that amount as the number of graduates for such academic
				year at such institution bears to the total number of graduates for such
				academic year at all intuitions eligible under this section.
							(3)Graduates
				seeking a higher degree basisFrom the amounts appropriated to carry out
				this section for any fiscal year, the Secretary shall allot to each
				Predominantly Black Institution having an application approved under
				subsection (f) a sum which bears the same
				ratio to one-fourth of that amount as the percentage of graduates per from such
				institution who are admitted to and in attendance at, not later than 2 years of
				graduation with an associates degree or a baccalaureate degree, either a
				baccalaureate degree-granting institution or a graduate or professional school
				in a degree program in disciplines in which Black American students are
				underrepresented, bears to the percentage of such graduates for such
				institutions.
							(4)Minimum
				allotment
								(A)In
				generalNotwithstanding
				paragraphs (1),
				(2), and
				(3), the amount allotted to each
				Predominantly Black Institution under this section shall not be less than
				$250,000.
								(B)Insufficient
				AmountIf the amount appropriated pursuant to section
				399(a)(1)(D) for a fiscal year is not sufficient to pay the minimum allotment
				provided under
				subparagraph (A) for a fiscal year,
				then the amount of such minimum allotment shall be ratably reduced. If
				additional sums become available for such fiscal year, such reduced allocation
				shall be increased on the same basis as it was reduced until the amount
				allotted equals the minimum allotment required by
				subparagraph (A).
								(5)ReallotmentThe amount of a Predominantly Black
				Institution’s allotment under
				paragraph (1),
				(2),
				(3), or
				(4) for any fiscal year, which the
				Secretary determines will not be required for such institution for the period
				such allotment is available, shall be available for reallotment to other
				Predominantly Black Institutions in proportion to the original allotment to
				such other institutions under this section for such fiscal year. The Secretary
				shall reallot such amounts from time to time, on such date and during such
				period as the Secretary deems appropriate.
							(f)ApplicationsEach Predominantly Black Institution
				desiring a grant under this section shall submit an application to the
				Secretary at such time, in such manner, and containing or accompanied by such
				information as the Secretary may reasonably require.
						(g)Application
				review processSection 393 shall not apply to applications under
				this section.
						(h)ProhibitionNo
				Predominantly Black Institution that applies for and receives a grant under
				this section may apply for or receive funds under any other program under this
				part or part B of this title.
						(i)Duration and
				carryoverAny funds paid to a
				Predominantly Black Institution under this section and not expended or used for
				the purposes for which the funds were paid within 10 years following the date
				on which the grant is awarded shall be repaid to the
				Treasury.
						.
			(b)Authorization of
			 AppropriationsSection 399(a)(1) of the Act is amended by adding
			 at the end the following new subparagraph:
				
					(D)There are
				authorized to be appropriated to carry out section 318, $25,000,000 for fiscal
				year 2008 and such sums as may be necessary for each of the 5 succeeding fiscal
				years.
					.
			
